DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 3, 2020 has been entered.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection under 35 U.S.C. 103 are necessitated by the amendments.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
"characterizer" in claim 1, line 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The specification states a characterization manager 600 (Fig. 6), including a memory 625, storage 630, and interconnect (e.g., 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claim 1 is  objected to because of the following informalities:
Claim 1, line 12: “a characterization” should be “a characterization manager” to be consistent with the term disclosed in specification (Fig. 6; [0105] line 1: the characterization manager 600)
Claim 1, line 20: “are include” should be “are included”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-7 and 22-24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the first molecule" in line 13.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested to be “a first molecule.”
Claim 1 recites the limitation "a first molecule" in line 14.  It is unclear whether this first molecule is the same as the first molecule claimed in claim 1, line 13.  It is suggested to be “the first molecule.”
Subsequent dependent claims 2-7 and 22-24 are rejected due to their dependencies on rejected base claim 1.
Claim 24 recites “a probability being above a threshold that the second molecule is associated with the first molecule” in lines 2-3.  It is unclear what the “probability” or “threshold” are.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4, 6-7, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sansinena (U.S. 7,638,034) in view of Holt (U.S. Patent Pub. 2013/0260472), provided in IDS filed on October 30, 2018.
Regarding claim 1, Sansinena teaches a nanopore device (Col. 4, line 49: barrier structure 100; Fig. 1: showing the barrier structure 100 including an electroactive nanopore 130) comprising: 
a supporting substrate (Fig. 1: the barrier 140) submerged (Fig. 1; Col. 8, lines 48-50: barrier structure 100 is a membrane that separates the first chamber 110 and second chamber 120; Col. 4, lines 52-53: first chamber 110 and second chamber 120 are adapted to contain a fluid; thus the barrier 140 is deemed to be submerged in the fluid) in a polydisperse sample (Col. 8, lines 18-21: the sensor can be used to separate different molecules on the basis of molecular size, ranging from simple ions to complex compounds and even microorganism; thus the sample containing different molecules with different molecular sizes is deemed to be polydisperse);
at least one nanopore (Col. 4, lines 65-66: barrier 140 comprises an array of electroactive nanopores 130) connected to the supporting substrate (Fig. 1: showing the nanopore 130 connected to the barrier 140) including a first nanopore (Fig. 1: showing a first nanopore 130; here the nanopore is interpreted as the nanochannel through the thickness of the barrier 140), wherein each nanopore having a first diameter (Fig. 1: showing the nanopore 130 having a diameter 138), and the first nanopore is configured to receive a stimulus (Fig. 1: Vpolymer) that causes a change in the first diameter of the first nanopore to a second diameter (Col. 5, lines 27-30: conductive polymer 136 has electrically tunable dimensions; i.e., it is responsive to a second voltage Vpolymer, applied across second electrode pair 132, and is capable of expanding or contracting in response to the second voltage);
a device configured to provide the stimulus to the first nanopore (Col. 6, lines 25-28: at least one power source is electrically coupled to second electrode pair 132 and provides the second voltage across second electrode pair 132; here the power source is deemed to be the device providing the Vpolymer); 
an electrical circuit (Fig. 1; Col. 5, line 5: a first voltage Vpore applied across first electrode pair 134) configured to measure an electrical property across the first nanopore and to detect a change in the electrical property (Fig. 2: step 240: measure current across first electrode pair; Fig. 4c: showing a current Ipore passing through the electroactive nanopore 130 as a function of time) when a molecule traverses the first nanopore (Col. 5, lines 5-9: A first Voltage Vpore, when applied across first electrode pair 134, attracts a plurality of molecules present in either first chamber or second chamber to electroactive nanopore 130 and drives the plurality of molecules through electroactive pore and measure Ipore between the first electrode pair 134); and
a characterizer (Col. 7, lines 65-67: the currents associated with molecules of the same species passing through electroactive nanopore 130 are monitored for later statistical analysis; here the current monitoring device and statistical analyzer are deemed to be a characterizer) configured to:
identify the identity of the first molecule, based on a first change in the electrical property from a first molecule that traversing the first nanopore at a first diameter (Col. 8, para. 1, lines 1-4: parameters, such as blockage currents, blockage times, blockage frequencies, current distribution, signal-to-noise ratios, and the like, that are used together with the characteristic voltage for identification of the analyte molecule);
select the second diameter based on the identity of the first molecule (Col. 7, lines 56-57: in (d), diameter 138 is increased by changing Vpolymer; Fig. 6: current c indicating the molecule 162 is larger than the nanopore diameter that is large enough for traversing the molecule 160, so the second diameter is selected based on the identity of the molecule 160); and
identify a second molecule, based on a second change in the electrical property from a second molecule traversing the first nanopore at the second diameter, wherein the second molecule is unable to traverse the first nanopore at the first diameter (Fig. 6: current d indicating the molecule 162 traversing the nanopore at the increased diameter, while current c indicating that the molecule 162 is unable to traverse the nanopore at the previous diameter that is large enough for traversing the molecule 160), and the first molecule and the second molecule are include in the polydisperse sample 

Sansinena does not explicitly disclose the first nanopore consists of a carbon nanotube.
However, Holt teaches an apparatus for modulating the dimensionality of nanomembrane(s) and/or nanochannel(s) within nanowells(s) and/or nanotubes in a tunable fashion ([0002] lines 1-4).  The apparatus includes a plurality of nanowells 105 or nanotubes when the bottom of the nanowells is not included (Fig. 1; [0096] lines 4-5).  A nanomembrane 240 is deposited on the sidewall electrode (Fig. 2A; [0097] lines 5-6), and the nanomembrane is subjected to an appropriate imposed electrical stimuli ([0108] lines 1-3) so that the diameter of the nanopores/nanochannels formed by the electroactive membrane can be electrically tuned (i.e., increased or decreased) ([0151] lines 9-11).  The electrode of the nanochannel can be made of any suitable conductive material(s) ([0036] lines 1-3), such as carbon-based conductive structures ([0036] line 7).  Thus, Holt teaches a tunable nanopore ([0151] lines 9-11) that consists of a carbon nanotube (Fig. 1: nanowells 105 or nanotubes when the bottom of the nanowells is not included; [0036] lines 1-3, 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sansinena by substituting the electrode pairs and insulating material that form the nanopore with a carbon nanotube as taught by Holt.  The suggestion for doing so would have been that carbon nanotube 

Regarding claim 4, Sansinena teaches the first diameter is configured to correspond to the first molecule (Fig. 6: showing the first diameter correspond to the analyte molecule 160).

Regarding claim 6, Sansinena teaches the second diameter is larger than the first diameter (Fig. 6; Col. 7, lines 56-57: diameter 138 is increased by changing Vpolymer).

Regarding claim 7, Sansinena teaches the second diameter of the first nanopore is configured to correspond to a second molecule (Fig. 6: showing the second diameter correspond to the analyte molecule 162), and the second molecule is chemically unique from the first molecule (one type of analyte molecule 160 and second type of analyte molecule 162 are deemed to be chemically unique).

Regarding claim 22, Sansinena teaches the device configured to provide the stimulus to the first nanopore is further configured to:
apply the stimulus in response to the identification of the identity of the first molecule (Col. 7, lines 38-41: the characteristic voltage Vpolymer associated with the first 
apply the stimulus until the second molecule traverses the first nanopore (Fig. 6: indicating a constant current b when a certain Vpolymer is applied to maintain a constant nanopore diameter 138 for analyte molecule 160 traversing the nanopore).

Regarding claim 23, Sansinena teaches the selection of the second diameter is further based on an algorithm (Fig. 6; Col. 7, lines 56-58: diameter 138 is increased by changing Vpolymer; the flow of ions – and the current – through electroactive nanopore 130 then resumes; thus the selection of the second diameter is based on some factors, e.g., the size of the second analyte molecule 162 and its electrodynamic interactions with the charges in conductive polymer 136; thus the selection of the second diameter is deemed to be based on an algorithm).

Regarding claim 24, Sansinena teaches the algorithm selects the second diameter based on a probability being above a threshold that the second molecule is associated with the first molecule (Fig. 6; Col. 8, line16-19: diameter 138 of electroactive nanopore 130 can be modified in a controllable manner, the sensor can be used to cleanly separate different molecules on the basis of molecular size; thus the algorithm selecting the second diameter is deemed to be based on a probability that the sample contains a second type of analyte molecules and the threshold size difference between the two analyte molecules).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sansinena in view of Holt, and further in view of Davis (U.S. 9,605,309).
Regarding claim 2, Sansinena and Holt disclose all limitation of claim 1 as described to claim 1.  Further, Sansinena discloses the stimulus is an electrical stimulus (Fig. 1: Vpolymer), wherein the device configured to provide the stimulus is an electrical device (the device providing the voltage, Vpolymer, must be an electrical device).
Sansinena and Holt do not explicitly disclose the supporting substrate is conductive.
However, Davis teaches a nanopore device 100 (Fig. 8; Col. 39, lines 37), including a lipid bilayer 102 formed on a lipid bilayer compatible surface 104 of a
 conductive solid substrate 106 (Fig. 8; Col. 39, lines 41-43). The conductive solid
 substrate 106 may be coupled to or forms a part of one of the electrodes 118 (Fig. 8, Col. 40, lines 6-8). Thus, Davis teaches the supporting substrate is conductive (Col. 39,
 line 43).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sansinena and Holt by employing a conductive solid substrate as taught by Davis because the conductive solid substrate 106 would form a part of one of the electrodes (Fig. 8, Col. 40, lines 6-8) providing electrical stimulus (e.g., voltage bias) across the lipid bilayer and for sensing electrical characteristics of the lipid bilayer (Col. 14, lines 1-3). 
Claim(s) 3 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sansinena in view of Holt, and further in view of Jaramillo-Botero (U.S. 8,951,727).

However, Jaramillo-Botero teaches devices used to translocate and identify molecules through a nanopore (Col. 1, lines 24-25).  The nanopore device has a reduced effective nanopore diameter under visible light source at 436 nm, thereby limiting the translocation of molecules through the nanopore (Col. 7, lines 31-34), while at 365 nm UV enhances translocation (Col. 7, lines 34-35).  Thus, Jaramillo-Botero teaches the stimulus is an optical stimulus (Col. 7, line 31: visible light at 436 nm), and wherein the device configured to provide the stimulus is an optical device (Col. 7, line 31: light source, being deemed to be the optical device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sansinena and Holt by utilizing an optical stimulus provided by an optical device as taught by Jaramillo-Botero because visible light at 436 nm would reduce the effective nanopore diameter while UV at 365 nm does the opposite (Col. 7, lines 31-35).  A simple substitution of one known element, i.e., optical stimulus, for another, i.e., electrical stimulus, to obtain predictable results is obvious. MPEP 2141(III)(B).

Regarding claim 21, Sansinena teaches a nanopore device (Col. 4, line 49: barrier structure 100; Fig. 1: showing the barrier structure 100 including an electroactive nanopore 130) comprising: 

at least one nanopore (Col. 4, lines 65-66: barrier 140 comprises an array of electroactive nanopores 130) connected to the supporting substrate (Fig. 1: showing the nanopore 130 connected to the barrier 140) including a first nanopore (Fig. 1: showing a first nanopore 130; here the nanopore is interpreted as the nanochannel through the thickness of the barrier 140), wherein each nanopore having a first diameter (Fig. 1: showing the nanopore 130 having a diameter 138), and the first nanopore is configured to receive a stimulus (Fig. 1: Vpolymer) that causes a change in the first diameter of the first nanopore to a second diameter (Col. 5, lines 27-30: conductive polymer 136 has electrically tunable dimensions; i.e., it is responsive to a second voltage Vpolymer, applied across second electrode pair 132, and is capable of expanding or contracting in response to the second voltage);
a device configured to provide the stimulus to the first nanopore (Col. 6, lines 25-28: at least one power source is electrically coupled to second electrode pair 132 and provides the second voltage across second electrode pair 132; here the power source is deemed to be the device providing the Vpolymer); 
pore applied across first electrode pair 134) configured to measure an electrical property across the first nanopore and to detect a change in the electrical property (Fig. 2: step 240: measure current across first electrode pair; Fig. 4c: showing a current Ipore passing through the electroactive nanopore 130 as a function of time) when a first molecule traverses the first nanopore (Col. 5, lines 5-9: A first Voltage Vpore, when applied across first electrode pair 134, attracts a plurality of molecules present in either first chamber or second chamber to electroactive nanopore 130 and drives the plurality of molecules through electroactive nanopore 130 and into the opposite chamber; here, an electric circuit must exist to apply Vpore and measure Ipore between the first electrode pair 134).

Sansinena does not explicitly disclose the first nanopore consists of a carbon nanotube.
However, Holt teaches an apparatus for modulating the dimensionality of nanomembrane(s) and/or nanochannel(s) within nanowells(s) and/or nanotubes in a tunable fashion ([0002] lines 1-4).  The apparatus includes a plurality of nanowells 105 or nanotubes when the bottom of the nanowells is not included (Fig. 1; [0096] lines 4-5).  A nanomembrane 240 is deposited on the sidewall electrode (Fig. 2A; [0097] lines 5-6), and the nanomembrane is subjected to an appropriate imposed electrical stimuli ([0108] lines 1-3) so that the diameter of the nanopores/nanochannels formed by the electroactive membrane can be electrically tuned (i.e., increased or decreased) ([0151] lines 9-11).  The electrode of the nanochannel can be made of any suitable conductive material(s) ([0036] lines 1-3), such as carbon-based conductive structures ([0036] line 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sansinena by substituting the electrode pairs and insulating material that form the nanopore with a carbon nanotube as taught by Holt.  The suggestion for doing so would have been that carbon nanotube is a suitable material for forming a tunable nanopore and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.

Sansinena does not explicitly disclose the stimulus is an optical stimulus, and the device configured to provide the stimulus is an optical device.
However, Jaramillo-Botero teaches devices used to translocate and identify molecules through a nanopore (Col. 1, lines 24-25).  The nanopore device has a reduced effective nanopore diameter under visible light source at 436 nm, thereby limiting the translocation of molecules through the nanopore (Col. 7, lines 31-34), while at 365 nm UV enhances translocation (Col. 7, lines 34-35).  Thus, Jaramillo-Botero teaches the stimulus is an optical stimulus (Col. 7, line 31: visible light at 436 nm), and wherein the device configured to provide the stimulus is an optical device (Col. 7, line 31: light source, being deemed to be the optical device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sansinena by utilizing an optical .
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sansinena in view of Holt, and further in view of Lindsay (WO 2013/116509).
Regarding claim 5, Sansinena and Holt disclose all limitation of claim 1 as applied to claim 1.  Sansinena further discloses the supporting substrate comprises a metal loaded polymer (Fig. 1; Col. 5, lines 20-24: the electrodes of first electrode pair 134 and second electrode 132 are separated from each other by insulating material 144, which comprise nonconductive polymers; Col. 5, lines 16-19: the second electrode pair 132 comprises any conductive materials, such as platinum, gold, graphite, electrically conductive metal alloys, combinations thereof).
Sansinena and Holt do not explicitly disclose the metal is silver.
However, Lindsay teaches a nanopore device (Fig. 14) including a silicon or silicon nitride membrane 130 (Fig. 14; [0072] line 4) dividing a flow channel into a cis chamber 109 and a trans chamber 109, in fluid communication with each other only by means of a nanopore 102 (Fig. 14; [0072] lines 6-7).  The pore passes through planar electrodes 103, 104 separated by the dielectric layer 101 (Fig. 14; [0072] lines 10-11).  The electrodes may be made of silver ([0072] lines 13-14).  Thus, Lindsay teaches the metal used for electrodes is silver ([0072] lines 13-14).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 21 have been considered but are not persuasive.
Applicant argues Holt is teaching adjusting a nanomembrane within a nanopore rather than “a change in the first diameter of the first nanopore” where each nanopore consists of a carbon nanotube as required by the claims (page 7, para. 1, lines 2-4).  This argument is unpersuasive because prior art, Sansinena, is now relied on to teach an electroactive nanopore 130 defined by the electrode pairs 132, 134 and insulating material 144 with a conductive polymer 136 adjusting the nanopore diameter 138 (Sansinena, Fig. 1), corresponding to the nanopore defined by the nanowells 105 (Holt, Fig. 1; [0096] lines 4-5: or the nanotube when the bottom of the nanowells is not included); here the side electrode 130 is carbon-based encircling the nanowells 105/nanotube, thus the nanopore is deemed to consist of a carbon nanotube.
Applicant’s argument regarding Gundlach (page 7, para. 2) is moot because Gundlach is not relied on to teach any limitation in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                                  

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795